EXHIBIT 10.4

 

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT LETTER

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned Highwood Investments, LLC, an Illinois
limited liablility company (“Assignor”) hereby assigns to Inland Real Estate
Acquisitions, Inc., an Illinois corporation (“Assignee”) all of Assignor’s
right, title and interest to purchase those properties leased to Dolgencorp, LLC
which are located at (i) 19160 US Highway 90 Robertsdale, Alabama, (ii) 57
Chapel Road, Wetumpka, Alabama, (iii) 805 Forest Avenue, East Brewton, Alabama,
(iv) 107 Highway 411, Newport, Tennessee and (v) 4225 Highway 411, Madisonville,
Tennessee (“Properties”) pursuant to that certain Purchase Agreement Letter
between Assignor, as purchaser, and The Broadway Group, LLC, as seller, dated
July 30, 2012 (the “Purchase Agreement Letter”).

 

By execution hereof by Assignee, Assignee for itself and its successors and
assigns hereby accepts the assignment and assumes all of the obligations of
Assignor under the Purchase Agreement with respect to the Properties.

 

This Assignment and Assumption of Purchase Agreement Letter is effective as of
the 6th day of November, 2012.

 

 

ASSIGNOR:

Highwood Investments, LLC, an Illinois limited liability company

 

 

 

 

 

By:

/s/ Lawrence J. Starkman

 

 

 

 

 

 

Name:

Lawrence J. Starkman

 

 

 

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

 

 

 

 

 

Inland Real Estate Acquisitions, Inc., an Illinois corporation

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

Name:

G. Joseph Cosenza

 

 

Title:

President

 

--------------------------------------------------------------------------------